DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 2-3 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 9 of U.S. Patent No. 10,993,036 (‘036 patent). Although the claims at issue are not identical, they are not patentably distinct from each other because the entire scope of claims 1 and 9 of the ‘036 patent falls within the scope of claims 2-3 of the instant application. Claims 2-3 are practically identical to claims 1 and 9 of the ‘036 patent with the only exception being claim 1 of the ‘036 patent recites “the first partition including a first side and a second side vertical to the first side” which is not recited in claims 2-3. Even though claim 1 of the instant application does not recite “the first partition including a first side and a second side vertical to the first side” (as recited in claim 1 of the ‘036 patent), the claims overlap in scope since “[a] first partition including a first side and a second side vertical to the first side” is an inherent feature in every two- and three-dimensional components. 


Allowable Subject Matter
Claims 1 and 4-20 are allowed.
With respect to claim 1, claim 1 is allowed since Lee et al. (US 2017/0280215), hereinafter referred to as Lee, does not teach “a display panel configured to display an image including a first region, a second region, and a third region; . . . at least one sound generating device in at least one of the first region, the second region, and the third region; a first partition between the display panel and the supporting member; a second partition between the first region and the third region; and a third partition between the second region and the third region . . . .” The following serves to highlight the distinguishing features of claim 1 from the teachings of Lee. 
Lee teaches a display panel 100 that includes two sound generating actuators 200, 200’ integrated into the display panel 100. See paragraph [0050]. As illustrated on FIG. 6, the two actuators 200, 200’ comprises a magnet 220, a center pole 230 protruding from a central area of the yoke 210 , a bobbin 250 surrounding the center pole 230, a coil 260 wound around the bobbin 250, an outer frame 240 outside the yoke 210, and a damper 270 disposed between a part of the upper portion of the bobbin 250 and the outer frame 240. Thus, similar to claim 23, Lee teaches a very similar sound generating device; however, Lee does not teach the required regions and partitions.
Won et al. (US 2020/0137472), hereon referred to as Won, attempts to cure the deficiencies of Lee by teaching a plurality of actuators positioned in certain areas, which may be construed as different regions, of the display panel. Won teaches a display panel 100 with a plurality of actuators 200 integrated therein. See paragraph [0073]. As illustrated on FIG. 5, each actuator 200 is disposed on an island IS in an array like configuration. Thus, at first glance, Won does teach multiple regions with actuators; however, Won does not teach a partition that is disposed between a supporting member and the panel. This becomes clear with reference to FIG. 11B that depicts the actuator AC sandwiched between the display panel and a support member SM unaccompanied by a partition. Moreover, the Examiner is not of the opinion that it would have been obvious to a person of ordinary skill in the art implement the specific actuator disclosed by Lee in the configuration taught by Won.
Claim 1 is therefore allowed. Claims 4-20 are allowed for their dependencies on claim 1. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNY H TRUONG whose telephone number is (571)272-3836. The examiner can normally be reached M-F 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tsang Fan can be reached on (571)272-7547. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KENNY H TRUONG/Examiner, Art Unit 2653